Bboyles, P. J.
In a prosecution under sections 715, 716 of the Penal Code of 1910 (known as the “labor-contract act”), the burden is upon the State to show affirmatively that the accused failed to perform the services contracted for, or failed to return the money advanced on the strength of the contract, “without good and sufficient'cause.” Jones v. State, 16 Ga. App. 216 (84 S. E. 988), and cases there cited. In the instant case this material proof was lacking, and the court erred in overruling the defendant’s motion for a new trial.

Judgment reversed.


Bloodworth and Harwell, JJ., concur.